By the Court.
The questions involved in this case are disposed of by the disposition of Mason v. Alexander, ante, p. 318, at the present term, except as to the matter of consolidation.
The plaintiff in error is administratrix de bonis non of Henry Blair, deceased. Elizabeth Blair, administratrix, was made party in the original case of Steele v. The Little Mountain Association et al., in the common pleas, and duly served with process. In that court she joined in the con*347sent to refer the ease for trial to a referee, and subsequently-filed exceptions to the referee’s report, but deceased before they were disposed of. Her death being suggested the present plaintiff in error was ordered brought in by summons. Before this was done judgments were taken against the other stockholders and the case as to them appealed. At a later term the plaintiff in error answered to the jurisdiction. This was found against her and a judgment rendered. Erom this she appealed to the district court. In that court, the original case still being pending there, at the March term, 1881, on motion, the two cases were ordered consolidated, and afterward were tried together.
We see no error in the order of consolidation. The two cases .were properly joined at the outset, and their separation meantime, while it may have been an irregularity, did not so change the character of either as to prevent a joinder. The district court, having acquired jurisdiction of the person of the plaintiff in error, by the appeal and the steps taken to perfect it, and the two cases being in that court for trial, it was but the exercise of familiar jurisdiction to bring them again together, and no substantial prejudice accrued to the plaintiff in error by such consolidation.

Judgment affirmed.